In the course of the trial the State introduced a witness who testified "that he was the agent for the Richmond and Danville Railroad Company at Jarret's Station, in said county; that said company was publicly and universally known by that name in this section as a common *Page 628 
carrier, operating the only railroad in that county, running daily trains, having officers, agents," etc.
The defendant excepted to the admission of this testimony because it was not alleged in the indictment that the company was incorporated, and because the proof of the incorporation should be made by showing the charter.
There was a verdict of guilty. The defendant moved for a new trial on the foregoing exceptions. This motion was declined. The defendant then moved in arrest of judgment because the indictment did not allege that the prosecutor was incorporated. Motion refused. Judgment and appeal.
1. We are clearly of the opinion that it was unnecessary to produce the charter in order to prove that the prosecutor was an incorporated company.
In R. R. v. Langton, L. R. 2 Q. B. D., 296, "it was held that it was not necessary to produce the certificate of incorporation of a company, but that the existence of the company was sufficiently proved by evidence that it had carried on business as such." Roscoe Crim. Ev., 868. To the same effect is Whart. Crim. Law, 1828; People v. Swartz, 32 Cal. 160;  People v. Davis, 31 Wend., 309; Reed v. State, 15 Ohio, 217, (910)  and S. v. R. R., 95 N.C. 602.
2. We are also of the opinion that the fact of incorporation need not be alleged where the corporate name is correctly set out in the indictment. We are aware that there is a great diversity of opinion upon this subject in the various States, but we think the better view is that such as allegation is unnecessary. In S. v. Bell, 65 N.C. 313, it is said that "the name of the owner of property stolen is not a material part of the offense charged in the indictment, and it is only required to identify the transaction so that the defendant, by proper plea, may protect himself against another prosecution for the same offense. The owner may have a name by reputation, and if it is proved that he is as well known by that name as any other, a charge in the indictment in that name will be sufficient." We see no reason why a conviction upon the present indictment would not be a bar to another in which the fact of incorporation is alleged. Here the name is correctly described and there could be but little trouble as to the identification of the prosecutor. In Stanly v. R. R., 89 N.C. 331, it is distinctly decided that such a company may be designated by its corporate name, and that such a description *Page 629 
is good upon demurrer. This case cites with approval the language of Maule,J., in Wolfe v. Steamboat Co., 62 E. C. L., 103, where he says that such a description of the prosecutor is "not at all out of the usual form. Itimpliedly amounts to an allegation that the defendant is a corporate body."
We have read with interest the terse and pointed brief of the defendant's counsel, but he has failed to convince us that there was any error in the rulings of the trial judge.
Affirmed.
Cited: Griffin v. Light Co., 111 N.C. 437; S. v. Turner, 119 N.C. 849;Fisher v. Ins. Co., 136 N.C. 219; Nelson v. Relief Department,147 N.C. 105; Steel Co. v. Ford, 173 N.C. 196.
(911)